Citation Nr: 1222186	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  08-13 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of spinal meningitis.

2.  Entitlement to service connection for hypertension, claimed as due to spinal meningitis.

3.  Entitlement to service connection for arthritis, claimed as due to spinal meningitis.

4.  Entitlement to service connection for an acquired psychiatric disability, claimed as due to spinal meningitis.

5.  Entitlement to service connection for neck disability, claimed as due to spinal meningitis.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughters, M.J. and I.B.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to May 1957.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in February 2008, a statement of the case was issued in April 2008, and a substantive appeal was received in April 2008.  The Veteran testified at a Board hearing in March 2012; the transcript is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At the Board hearing, the Veteran asserted that in 1963 he was treated for spinal meningitis by Dr. Vance at Memorial Herman Baptist Hospital, formerly known as Baptist Hospital, in Beaumont, Texas.  In April 2012, the Veteran submitted treatment records from Baptist Hospital; however, they were only from 2011.  The evidence of record contains treatment records from Dr. Mann dated in August 1963 which reference two prior episodes of meningitis and complaints of chills and fever; however, it is unclear whether these records are from Baptist Hospital.  An attempt should be made to obtain the Veteran's treatment records from Baptist Hospital for the period from 1963 to the present.  

The Veteran asserts that he had spinal meningitis in service in or about January 1956 and that he suffers from residuals, such as headaches, vision problems, deafness, and seizures.  He also asserts that his neck disability, arthritis, psychiatric disorder, and hypertension are due to his spinal meningitis.  

The available service records reflect that the Veteran underwent a period of hospitalization at United States Army Hospital, Fort Knox, Kentucky, from January 27 to March 28, 1956, when he was returned to duty.  There are no other available service treatment records reflecting the disorder treated.  Attempts to obtain complete service treatment records reflect that they were unavailable and may have been destroyed.  It was noted that a search was made of "Hq & Hq Co 709 Engr Bn" but no additional records were received.  It was not specified that the base hospital at Fort Knox had been contacted. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Upon obtaining an appropriate release from the Veteran, request his treatment records from Memorial Herman Baptist Hospital (formerly Baptist Hospital) in Beaumont, Texas, for the period January 1, 1963 to the present.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  An appropriate official at the RO should attempt to obtain the complete hospital report of the Veteran's admission between January and March 1956 at the United States Army Hospital, Fort Knox, Kentucky.  

3.  After completion of the above, the Veteran's new and material claim for residuals of spinal meningitis, and claims of service connection for hypertension, arthritis, neck disability, and psychiatric disorder, claimed as due to spinal meningitis, should be readjudicated based on the entirety of the evidence.  If any of the benefits sought are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

